Citation Nr: 0833620	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from treatment 
received during a hospitalization in a Department of Veterans 
Affairs Medical Center (VAMC) from July 29, 2000, to January 
5, 2001.  

2.  Entitlement to an increased (compensable) evaluation for 
chondromalacia patella of both knees.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  In August 2006, the Board rendered a 
decision regarding other issues on appeal, and remanded the 
three remaining issues to the RO for additional development.  
Such development having been accomplished, the appeal has 
been returned to the Board.

The issues of entitlement to an increased rating for 
chondromalacia patella of the knees and to a TDIU rating 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA Medical Center 
(VAMC) from July 29, 2000, to January 5, 2001, for treatment 
of pancreatitis with pseudocysts.  

2.  Although additional disability, including post-surgical, 
healed scars, and cognitive deficits, occurred during the 
hospitalization, VA negligence, careless, or other fault was 
not involved.

3.  VA was not negligent or at fault in initially deciding to 
conservatively treat the developing pseudocysts, which 
eventually became infected.  

4.  VA exercised the degree of care that would be expected of 
a reasonable health care provider. 


CONCLUSION OF LAW

The criteria for compensation for additional psychiatric and 
abdominal disability, claimed to have resulted from VA 
hospital care from July 29, 2000, to January 5, 2001, have 
not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R.§ 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In August 2006, the RO notified the veteran of the 
information necessary to substantiate the claim for 
compensation under 38 U.S.C.A. § 1151, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was informed of the specific types of 
evidence he could submit that would be pertinent to his 
claim, and he was told that it was still his responsibility 
to support the claim with appropriate evidence.  In March 
2006, he was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Subsequently, the claim was readjudicated, and a 
supplemental statement of the case was provided in March 
2008, thus correcting the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  All available, potentially relevant VA treatment 
records have been obtained, including the records pertaining 
to the VA hospitalization from July 29, 2000, to January 5, 
2001.  The appellant has not identified any other potentially 
relevant records.  A VA medical opinion was obtained in 
November 2007, and is adequate as to the issue decided 
herein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Compensation under 38 U.S.C.A. § 1151

The veteran underwent a lengthy hospitalization in a VAMC 
from July 2000 to January 2001, initiated due to an episode 
of acute pancreatitis.  His complicated hospital course 
included diabetic ketoacidosis and pseudocysts, and required 
several surgical procedures.  He contends that as a result, 
he suffers from affective disorders, amnesiac disorder, and a 
ventral hernia with two areas of infected suture sites.  He 
maintains that the disabilities were caused by VA willful 
misconduct, fault and negligence.   

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability or death.  Merely showing that a veteran received 
care, treatment, or examination and has additional disability 
does not establish cause. 38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Extensive records of the veteran's lengthy hospitalization, 
from July 29, 2000, to January 5, 2001, contained in 14 
volumes of claims files, reveals that the veteran was 
initially admitted with severe periumbilical pain of one 
day's duration, which was later diagnosed as acute 
necrotizing pancreatitis.  He had a complicated hospital 
stay, starting with a transfer to the intensive care unit 
with diabetic ketoacidosis.  He was managed conservatively in 
consultation with pulmonary and critical care, surgery, and 
endocrinology.  Later on, his condition deteriorated, with 
the development of pancreatic pseudocysts.  A surgical note 
on August 31, 2000, concluded that the pseudocysts were in 
evolution and it was too early to consider operative 
intervention.  Another few weeks may be required for optimal 
timing and further improvement in nutrition was needed.  
However, on September 3, 2000, the veteran's temperature was 
noted to have spiked overnight.  A computerized tomography 
(CT) scan disclosed extensive peripancreatic fluid 
collections extending into his pelvis, slightly increased, 
and the new presence of multiple small gas bubbles suspended 
within many of the collections, worrisome for infection.  The 
doctor spoke with the veteran's mother, and explained the 
risks of the operation.  It was noted that she understood 
that there was a 50 percent mortality to the condition.  All 
questions were answered, and she consented by phone to 
exploratory laparotomy, drainage of pancreatic pseudocysts, 
and administration of blood products.  

According to the September 3, 2000, operative report, the 
veteran was treated medically for pancreatitis, and over time 
a pseudocyst developed, which progressed and was complicated 
by a retroperitoneal collection of fluid.  Over a 4-to-5 week 
course of therapy, the problem did not resolve, and the 
veteran manifested signs of sepsis.  A repeat CT scan 
documented progression of the retroperitoneal collection of 
fluid with air, and the diagnosis was made of an infected 
pseudocyst.  The surgery included aspiration, which disclosed 
infected-looking pseudocyst-type fluid, and it was elected to 
place bilateral retroperitoneal drains at that time.  This 
procedure was followed by multiple Staged Abdominal Repair 
(STAR or STARR) procedures over the succeeding weeks, until 
October 2, 2000.  

According to the hospital summary, postoperative 
complications included primary respiratory infection and 
septicemia.  He also had problems with intermittent delirium 
and hesitation during a dysesthetic state.  He was eventually 
transferred to a rehabilitation unit, for treatment of severe 
deconditioning resulting from the prolonged inactivity.  At 
the time of his transfer to the rehabilitation service, he 
demonstrated mild to moderate cognitive deficits, and 
improved to the point where he had only mild cognitive 
deficits, which were felt to be his baseline status.  He also 
showed remarkable physical improvement during that stay, and 
was independently ambulating, and climbing two flights of 
stairs at the time of discharge.  

According to the summary, prior to admission, he had been 
totally independent, and had been self-employed as an 
electrician.  He underwent numerous procedures during the 
lengthy hospitalization.  By the time of his discharge to a 
VA domiciliary facility for an alcohol treatment program, he 
had only mild cognitive deficits.  He also had post-surgical 
abdominal scarring, mild tenderness in the abdomen, and was 
only able to eat a geriatric diet at that time.  No hernias 
were noted and the veteran's scar was observed to be dry.  In 
addition to these claimed residuals, the veteran had not 
completely recovered from the severe deconditioning which 
resulted from the prolonged period of incapacity during the 
hospitalization.  Thus, additional disability occurred during 
the hospitalization.  

With respect to the question of whether additional disability 
was caused by VA, in particular, by VA fault or negligence, a 
medical opinion was obtained in November 2007.  The extensive 
records were reviewed by a VA physician, who noted that the 
veteran underwent multiple surgeries related to an infected 
pancreatic pseudocyst, with peritonitis.  Upon admission, he 
was acutely ill with nonlocalized periumbilical pain.  He was 
critically ill with severe pancreatitis, diabetic 
ketoacidosis, and a urinary tract infection, with an expected 
mortality from the condition of 40 percent [i.e., he had a 60 
percent chance of survival].  

The physician stated that his prolonged hospital course and 
residuals were all due to complications of the ruptured 
pseudocysts.  She noted that early pancreatic pseudocysts had 
a thin membrane that could easily rupture if drained too 
early, and also could resolve spontaneously without drainage.  
Usually, drainage was not required as they would gradually 
stabilize and then decrease in size.  The conservative 
approach was the preferred approach because the digestive 
enzymes contained in a pseudocyst were extremely irritating 
to the peritoneum if there was any leakage upon drainage.  
Surgery was indicated if they continued to enlarge with no 
evidence of stabilization or regression, or if they became so 
large as to impinge on other structures.  The appropriate 
time for intervention was always a difficult decision.  In 
this case, the entire medical and surgical teams were 
involved in the decision to observe rather than attempt early 
drainage.  It was the physician's opinion that most 
physicians would have made this same decision, because it was 
likely that drainage at a later date would be a less risky 
procedure.  Unfortunately, in this case, the pseudocyst 
leaked spontaneously, causing severe peritonitis resulting in 
multiple abdominal procedures.  It was the physician's 
opinion that there was no carelessness, negligence, lack of 
proper skill, error, or unforeseen event involved.  As to the 
latter, the residuals problems were known complications of 
his extremely severe pancreatic disease.  

This opinion was based on the medical evidence of record, and 
included a detailed summary of the pertinent evidence.  
Neither the Board nor the appellant possesses the necessary 
medical expertise to challenge the results of this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a 
layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

The veteran has also raised issues regarding informed 
consent.  First, in April 2003, he stated that he did not 
consent to the procedure of the large bore intravenous access 
as required when the risks and benefits of such were 
discussed with him on July 31, 2000.  However, the progress 
note dated July 31, 2000 noted that the veteran was informed 
of the need to gain large bore IV access, with the 
possibility of total parentral nutrition in a few days.  The 
risks and benefits were discussed with the veteran, and he 
"freely consented" to the procedure.  The file also 
contains a copy of the informed consent signed by the 
veteran.  The operation to be performed was noted to be a 
triple lumen central line.  The procedure described in 
layman's terms was "placement of large IV in neck vein."  
The veteran signed the informed consent on July 31, 2000, 
acknowledging that he understood the nature of the procedure, 
the benefits and risks involved, alternative methods of 
treatment, and expected results, and requested that the 
procedure be performed.  Finally, there is no indication that 
this procedure, to enable IV access, caused any additional 
disability.

In his notice of disagreement in August 2003, the veteran 
said he had not wanted all the surgery given to him.  He said 
that he knew the risks, and knew VA would not take care of 
him when he became disabled.  His initial resistance to 
surgery is supported by an August 10, 2000, General Surgery 
note, which reported that the veteran was combative at that 
time and wanted to go home.  It was noted that he had severe 
pancreatitis, and had pulled out his naso-gastric tube.  A CT 
scan was reviewed, which showed fluid collection had 
increased, and was now with retroperitoneal collections, but 
no air fluid collection.  The fluid collection appeared to be 
beginning to wall off.  There was no evidence of necrosis of 
the pancreas.  The veteran was refusing percutaneous tap to 
check for infection, and, currently, he was refusing surgery 
if he was to become clinically worse.  Since he was now 
afebrile, he was to be followed closely for any signs of 
infection.  

Thus, at that time the veteran was clearly resistant to 
surgical intervention of any kind, and in fact refused to 
undergo a recommended procedure.  However, according to the 
medical opinion, the additional disability resulted from the 
pancreatitis and infected pseudocysts, and not the surgical 
procedures.  Indeed, the primary question considered by the 
physician in her opinion was whether VA was at fault in 
deciding to conservatively treat the pseudocyst when it first 
became apparent, rather than surgically treat it at that 
time.  She concluded that it was a legitimate matter of 
medical judgment, and there was no VA fault.  

At the time of the surgery on September 3, the veteran's 
mother gave her informed consent to the procedure, and there 
are informed consents of record for the numerous other 
procedures the veteran underwent, although many of these were 
signed by his mother, as his surrogate, when he was sedated.  
As noted above, these surgeries were needed to treat the 
pancreatitis and peritonitis.  In the November 2006 opinion, 
the physician noted that he had been critically ill when 
admitted, and suggested that once the pseudocyst had 
ruptured, the veteran would likely have died without the 
surgeries.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced or personally observed.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As to whether informed consent was obtained, the veteran's 
statements are outweighed by the contemporaneous records 
which show that informed consent was obtained.  Moreover, it 
is not necessary to examine further specifics as to the 
informed consents, because the medical evidence does not 
indicate that the surgical procedures, themselves, caused 
additional disability.  

As to his allegations of willful misconduct, negligence, and 
other failings, he has not provided any specific examples 
subject to lay observation.  The question of medical 
negligence requires medical expertise, and the only competent 
medical evidence of record addressing the matter is the VA 
medical opinion, which is unfavorable to the appellant's 
claim.  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
psychiatric and abdominal disability, claimed to have 
resulted from VA hospital care from July 29, 2000, to January 
5, 2001, is denied.




REMAND

As to the remaining issues, in August 2006, the veteran was 
provided a duty to assist letter; in response, the veteran 
stated, in September 2006, that his bilateral knee condition 
had gotten worse.  Particularly since this statement was sent 
subsequent to the VCAA notice, the veteran must be afforded a 
current examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this 
regard, the veteran was notified, in a letter dated in 
November 2007, that he would be afforded an examination, but 
the examination was cancelled, for reasons not shown in the 
file.  The Board observes that the veteran failed to fully 
cooperate with the last examination in May 2005.  
Nevertheless, this does not rule out the possibility of his 
knee condition having worsened.  He should be aware, however, 
that such failures have a negative effect on his credibility, 
i.e., his own statements are less likely to be accepted, 
without corroboration.  

In adjudicating the claim, the RO must consider whether 
staged ratings are appropriate, if the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because a decision as to the rating for chondromalacia 
patella could potentially affect the TDIU issue, that issue 
must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records 
showing treatment for a knee condition 
dated from May 2007 to the present.  

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity 
of his service-connected chondromalacia 
patella of both knees.  

The claims folders and a copy of this 
REMAND should be made available to the 
examiner prior to the examination.  All 
symptoms should be reported in detail, 
including range of motion studies, and 
commentary as to the presence and 
extent of any functional loss due to 
painful motion, weakened movement, 
excess fatigability, repetitive motion, 
and/or incoordination.  The presence or 
absence of instability and/or 
subluxation in both knees, and any 
other positive findings, should also be 
reported.  Because of the history of 
the veteran's noncooperation in 
examinations and evaluations, findings 
must be supported by adequate 
pathology, and, if the examiner 
believes that the veteran is not fully 
cooperating, he or she should so state, 
and explain the reasons for the 
conclusion.  

3.  Then, after ensuring that the VA 
examination report is complete, the RO 
should readjudicate the claim for 
entitlement to a compensable rating for 
chondromalacia patella of both knees, 
and to a TDIU rating, with 
consideration of all evidence of 
record, to include whether staged 
ratings are appropriate for any 
distinct period of time.  If any 
decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which addresses 
all relevant matters.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the appeal 
should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


